DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on February 18, 2021.

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. Applicant argued:
	a)  Taylor fails to teach or suggest “…remotely accessing, by the archive computer system, the local file system using the configuration…”
	
Examiner respectfully disagrees with Applicant’s assertions.

With regards to a) Examiner appreciates the interpretation description given by Applicant in response. Applicant discloses Taylor fails to teach or suggest “…remotely accessing, by the archive computer system, the local file system using the configuration…”, however there is no description or language indicative of limiting the interpretation of this limitation. Therefore, taking into consideration but without drawing the limitations from the specification into the claim, the limitation “remotely accessing, by the archive computer system, the local file system using the configuration” can be interpreted as (i.e., as shown in FIG. 3 the archive computer system is the cloud controller and the client 305 is the local file system using the configuration).

Overall, Examiner respectfully suggests the Applicant to further clarify the claims in order to advance the prosecution of this case. Thus, the Examiner can give claims their broadest reasonable interpretation. Because, the Manual of Patent Examining Procedure (MPEP) 2106 and 2145 stated:
“USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily).” Although the claims are interpreted “in view of the specification”, “limitations from the specification are not read into the claims. In re Van Geuns, 988 F. 2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to be superconducting magnet which generates a “uniform magnetic field” were not limited to the degree of magnetic field uniformity required Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.);  Constant v. Advanced Mircro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 2013/0110779 A1).

Regarding claim 1, Taylor teaches a method for archiving files of a local file system of a client system in a remote storage system, the local file system and the remote storage system being communicatively coupled via a network, the method comprising: executing an archive process on an archive computer system communicatively coupled to the network, the archiving controlled by the archive process (i.e., a distributed filesystem can also leverage an "archival" cloud storage system. Archival cloud storage systems typically provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed; [0152]).
	Taylor teaches receiving, by the archive computer system, a configuration comprising share metadata and a network address of the client system, the share metadata being descriptive of a file share in the local file system (i.e., as shown in at least FIG. 3 is a configuration comprising share metadata (#310) and a network address of the client system (#305) the share metadata being descriptive of a file share in the local file system (each cloud controller maintains a set of structures that track snapshots and changes in metadata, and updates its local metadata to reflect updates from the rest of the distributed system; [0069]).	Taylor teaches remotely accessing, by the archive computer system, the local file system using the configuration (i.e., as shown in FIG. 3 client #305 is remotely access).
	Taylor teaches scanning, by the archive computer system, the files of the file share to identify candidate files for archiving, wherein the files in the file share are electronic files (i.e., In some scenarios, cloud controllers actively monitor the cloud files 
	Taylor teaches archiving, by the archive computer system, the candidate files by copying the candidate files to the remote storage system (i.e., migrating a cloud file to a different cloud storage provider and deleting the copy from the previous cloud storage provider involves some additional logistical operations and/or policies to ensure that cloud controllers can still access the cloud file as needed. For instance, in one system metadata may not be updated to reflect migrations, and cloud controllers are configured to incrementally check cloud storage providers in priority order (using the same CVA as an identifier) until the target cloud file is found; ]0150]).

Regarding claim 2, Taylor teaches remote access rights for the files of the file share, the remote access rights comprising at least a read access (i.e., FIG. 2 illustrates another network storage system that provides remote storage, but with a disk-level abstraction. In such an architecture, a computing device 200 manages metadata for a filesystem 202 locally, and then sends block-level read/write requests to a remote block storage device 204; [0055]).

Regarding claim 3, Taylor teaches the remote access rights further comprising a right to create a new file in the file share (i.e., the block allocation policy used in a cloud controller's transactional filesystem is altered to prioritize a selected set of disk sectors toward either data or metadata. More specifically, by dynamically weighting some disk blocks toward metadata, the filesystem can create dedicated, metadata areas on the disk that are distinct from their respective data blocks, and no longer interleaved on a per-file… When data is subsequently flushed, all of the disk blocks holding data are cleared, and new data and metadata can be written into the disk region; new metadata is written into the disk blocks weighted toward metadata, while the new data blocks can be stored into the nearby (flushed) disk blocks. Because metadata is typically much smaller than the actual file data (e.g., in many scenarios metadata is on the order of 0.1% of the size of the file data that it manages), this arrangement facilitates avoiding fragmentation across a large number of write/flush cycles; [0092]).

Regarding claim 4, Taylor teaches creating a hyperlink in the file share, the hyperlink comprising a locator specific to a given copy (i.e., In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories. Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file's data. A set of block records 314 in metadata 310 include pointer [hyperlink] fields that indicate the location of the file data in a disk block 316 in local storage 312 (if the 

Regarding claim 5, Taylor teaches the hyperlink having a same name as the given copy (i.e., as shown in FIG. 3 the pointer (hyperlink) has the same name as the copy.

Regarding claim 6, Taylor teaches the remote access rights further comprising a right to delete a file from the file share, the method further comprising deleting each candidate file after the archiving (i.e., a cloud file that is being considered for archiving is first added to a delete list for a specified interval, and only transferred to the archival cloud storage system if the contents of the cloud file are not accessed during the specified interval; [0012]).

Regarding claim 7, Taylor teaches generating an archive entry for each archived file, the archive entry being descriptive of the archived file (i.e., the metadata with the file data as well as generate another separate, duplicative update that includes only metadata) so that other cloud controllers can access the two separately. In such an organization, a cloud controller might then send a message to other cloud controllers specifying the location of the stored metadata snapshot. Alternatively, cloud controllers may also be configured to send metadata snapshots directly to a set of peer cloud controllers; [0066]).

Regarding claim 8, Taylor teaches executing a web application on the archive computer system, the web application being configured for transmitting a list of files copied from the file share to the client system (i.e., see at least FIG. 3 for a list of files copied from the file share to the client system).

Regarding claim 9, Taylor teaches receiving a request from the client system, the request comprising a locator descriptive of a given archived file, the archive process being further configured for redirecting the request to the archive entry descriptive of the requested archived file (i.e., data writes can be mirrored to an archival storage system for disaster recovery. In such embodiments, writes can be mirrored as described previously (for multiple tiers), but the archival storage system would typically only be read if a primary (non-archival) cloud storage system were to be irretrievably lost (e.g., if the primary cloud storage provider were to go out of business or suffer from a substantial national disaster); [0153]).

Regarding claim 10, Taylor teaches further comprising receiving a request from the client system, the request comprising a locator descriptive of a given archived file, the archive process being further configured for creating a new copy of the archived file in the file share (i.e., minimizing the use of additional resources by creating cloud files "in place" (e.g., without allocating additional memory buffers or additional copy operations); instead, a set of pointers point to the original blocks in the transactional filesystem that contain the modified data and metadata. Note that while such additional overlay metadata may involve some additional space and computational complexity, 

Regarding claim 11, Taylor teaches the archiving further comprising, for each candidate file, saving the logical address of the candidate file in the local file system to the archive computer system, the method further comprising receiving a request from the client system, the request comprising a locator descriptive of one of the archived files, the archive process being further configured for restoring the requested archived file to the logical address saved for this archived file (i.e., Because only a subset of snapshots are kept over time, a cloud controller performing an archival operation may also write an old snapshot of the distributed filesystem to the archival cloud storage provider; these old snapshots can be re-populated into the cloud controllers at a later point if needed to access cloud file data that is restored from archives; [0171]).

Regarding claim 12, Taylor teaches the identification for archiving being based on file metadata descriptive of the files (i.e., an index of archived files may simply store filenames, relevant metadata (e.g., creation and deletion dates, originating cloud controller, size, etc.), and a reference identifier to access the data from the archival cloud storage system; [0172]).

Regarding claim 13, Taylor teaches receiving a criterion for the file metadata, the scanning comprising identifying a given file as a candidate file if its file metadata fulfil the criterion (i.e., cloud controllers actively monitor the cloud files and/or data files 

Regarding claim 14, Taylor teaches the file metadata including a time stamp of the most recent file access (i.e., Storing data remotely ("in the cloud") often increases access latency, and network failures and/or outages in cloud-based storage systems can prevent clients from accessing their data for substantial time intervals; [0058]).

Regarding claim 15, Taylor teaches the archive process interfacing the client system and the remote storage system via a secure web communication protocol (i.e., In other (non-data-consistent) arrangements, the reader may see and access the file, but because writes are stateless and potentially out-of-order (e.g., as in the Network File System (NFS) protocol), does not know which file sections have already been written, and hence may access a mix of valid data and garbage; [0059]).

Regarding claim 16, Taylor teaches the remote storage system being provided as a service in a cloud computing environment (i.e., see at least FIG. 3 #302).

Regarding claims 17-20. Claims 17-20 are essentially the same as claims 1-16 above and rejected for the same reasons as applied hereinabove.

Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4/22/2021